Citation Nr: 1724338	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for right foot injury and right knee injury residuals.  In June 2013, the Board remanded the claims so that the Veteran could be provided a hearing before the Board.  

The Veteran appeared at a September 2013 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In February 2015, the Board remanded the claims to the Agency of Original Jurisdiction for additional development of the record.  

In May 2016, the Board granted service connection for a right foot disability and remanded the claim of service connection for a right knee disability to the Agency of Original Jurisdiction for additional development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

An April 2008 VA treatment record states "knees - see report - DJD and chondrocalcinosis, feels R knee progressing in pain."  The report of an August 2015 VA knee examination states that the Veteran was concurrently diagnosed with bilateral knee osteoarthritis and bilateral knee calcium pyrophosphate deposition (CPPD) and found not to have "documented" degenerative arthritis of the right knee.  

In May 2016 Remand instructions, the Board requested that the Veteran should be scheduled for a VA knee examination in order to determine the relationship, if any, between the service-connected right foot disability and the claimed recurrent right knee disability.  

The Veteran was provided the requested knee examination.  The November 2016 knee examination report states that the Veteran was diagnosed with right knee chondrocalcinosis (CPPD).  No right knee arthritic disability was diagnosed or otherwise identified.  The examiner concluded that the diagnosed right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as there were no service records which supported the Veteran's contentions.  The examiner opined that it was less likely than not (less than 50 percent probability) that a knee disability was proximately due to or the result of a service-connected foot disability as chondrocalcinosis (pseudogout) was due to decreased activity of the enzyme nucleoside triphosphate pyrophosphohydrolase (NTPPPH), and thus unrelated to a foot condition.  The examiner further opined that it was not at least as likely as not that a knee disability was aggravated beyond its natural progression by a service-connected foot disability.  The physician provided no rationale for the conclusion that the diagnosed right knee disability was not aggravated by the service-connected disabilities.  

Clinical documentation from K. Pearson, D.C., dated between October 2014 and February 2017 shows that the Veteran complained of recurrent right knee pain and was diagnosed with recurrent rheumatoid arthritis and right knee pain.  In a January 2017 written statement, Dr. Pearson indicated that it was regularly seen that there were altered mechanics of the foot associated with undue biomechanical stresses on the knee resulting in osteoarthritis and pain as sequelae.  

Because of the conflicting clinical and examination findings of record, the Board is unable to discern whether the Veteran has a right knee arthritic disability and, if so, what relationship, if any, there may be between any right knee disability and service-connected disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that further VA knee examination is necessary to adequately resolve the issues raised by the appeal.  

Clinical documentation dated after February 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.  

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran including for treatment provided after February 2017.  

2.  Schedule the Veteran for a VA knee examination to assist in determining the nature and etiology of a right knee disability and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all right knee disabilities found.  The examiner must specifically state whether the Veteran has a right knee arthritic disability.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any right knee disability had its onset during active service or is related to any incident of service, to include falls during service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any right knee disability is due to or the result of a service-connected right foot disability?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any right knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected right foot disability?  The examiner should consider and discuss the January 2017 opinion of Dr. Pearson that indicated that it was regularly seen that there were altered mechanics of the foot associated with undue biomechanical stresses on the knee resulting in osteoarthritis and pain as sequelae.  The examiner should provide a rationale for the opinion.

3.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

